DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants' reply filed on June 6, 2022 is acknowledged.  Claims 1-5 and 7-9 are amended and Claim 6 is canceled.  Thus, Claims 1-5 and 7-11 are pending and are further examined on the merits in the U.S. National stage application. 

Claim Objections
The following claims are objected to because of the following informalities:
			“of the at least two gas supplement hole” (Claim 5, line 2 and Claim 8) should be ‘of the at least two gas supplement holes [[
	Appropriate correction is required.

Specification
The amendments to the Abstract, title, and the specification are acceptable (see the amendments associated with the Abstract and SUBSTITUTE SPECIFICATION accompanying Applicants’ reply).  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2012/0058001 (Tang; published on March 8, 2012) (TANG).  
In reference to Claim 1, TANG discloses
		A screw compressor (100, title, Abstract, Figs. 1-13), comprising: 
			a body (main body 20, ¶ 0028, lines 2 and 3, Fig. 12), comprising a housing (Fig. 12), in which a compression chamber (compression cavity, ¶ 0028, last three lines) is provided, and 
			a gas-supplement channel (includes a length of 10 within gas-vent base 50, ¶ 0028, lines 7-10), disposed in the body (20), the gas-supplement channel having at least two gas-supplement holes (at least one gas-supply hole 10 includes having two gas-supply holes as recited even though only one gas-supply hole 10 is shown in Fig. 12, claim 1, line 9) communicated with the compression chamber (compression cavity, ¶ 0028, last three lines),  
			further comprising a male screw (male rotor 30, ¶ 0028, line 4, Fig. 12) and a female screw (female rotor 40, ¶ 0028, line 4) disposed in the compression chamber (“compression cavity”, ¶ 0028, last three lines); wherein at least a portion of the gas-supplement holes (the holes 10 can be arranged corresponds to a partial outer contour of male rotor 30, ¶ 0029, especially lines 7-11, Figs. 12 and 13) are arranged in a shape corresponding to a partial outer contour of the male screw (30, as best seen in Figs. 12 and 13).  
	In reference to Claim 2, TANG further discloses that the at least two gas-supplement holes (at least one gas-supply hole 10 includes having two gas-supply holes as recited even though only one gas-supply hole 10 is shown in Fig. 12, claim 1, line 9) are disposed along an axial direction of the body (parallel with the shafts and axial length dispositions of the male rotor 30 and the female rotor 40 as shown in Fig. 12).  
	In reference to Claim 3, TANG also discloses that a shape of cross section of each of the two gas-supplement hole (10(s) is a circle (claim 6, lines 1-3).
	In reference to Claim 8, TANG also discloses that a contour of the gas-supplement channel (bottom boundary 103, ¶ 0028, line 7, Figs. 5 and 12) is determined by a position of the male screw (30) and an exhaust channel (disposed in gas-vent base 50) of the screw compressor (100); and a distance from a center of each of the two gas-supplement hole (multiple holes that make up 10, claim 1) disposed in an outer layer (outer portion of the screw compressor relative to the outer external surfaces of the male rotor 30) to a contour of the gas-supplement channel (such as 103 in Fig. 5) is a fixed value.  
	In reference to Claim 9, TANG further discloses that the body (20, Fig. 12) further comprises: an exhaust end bearing seat (50), provided at an end of the housing; wherein at least a first part of a length section of the gas-supplement channel (length of 10) is disposed in the exhaust end bearing seat (50, Fig. 12), and the at least two gas-supplement holes (multiple holes that make up 10, claim 1) are provided in the exhaust end bearing seat (the at least two holes would be defined in 50 in a similar fashion as the single 10 shown in Fig. 12).  
	In reference to Claim 11, TANG also discloses a refrigeration apparatus (“supplying gaseous refrigerating working medium” as described in ¶ 0007 in a refrigeration cycle system like refrigeration cycle system 100’ as described in ¶s 0002 and 0003) comprising the screw compressor of claim 1 (see rejection of Claim 1 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over TANG.
	In reference to Claim 4, TANG teaches at least two gas-supplemental holes along that have a radial dimension as shown above (see Figs. 7 and 12), but does not further teach a specific value attributed to this radial dimension.  A person of ordinary skill in the art (PHOSITA) would understand that a radial dimension of not less than 2 mm for each of the two gas supplement hole can be attained by optimization with an understanding of the supply flow requirements relative to a number of gas-supplement holes needed along with the screw compressor’s application of need.   
	Thus, it would be obvious to the PHOSITA before the effective filing date of the invention to utilize the radial dimension of each gas-supplement hole as taught by TANG and further optimize this radial dimension to be not less than 2 mm dependent on the supply flow requirements of the screw compressor for at least the benefit of ensuring gaseous refrigerating working medium is supplied to the compressor cavity the gas-supplement holes in a shorter time that reduces potential backflow of airflow as expressly described by TANG (¶ 0007).   
	In reference to Claim 5, TANG further teaches that a shape of cross section of each of the two gas supplement holes (10, …., claim 1, line 9…at least one gas-supply hole which means that two gas supplement holes can form the space taken up by the single hole 10) is a circle (claim 6, lines 1-3) having a diameter (circles inherently have diameters).  TANG does not explicitly describe that the diameter is 5 mm.  The PHOSITA would understand that a diameter of 5 mm for each of the two gas supplement holes can be attained by optimization with an understanding of the supply flow requirements relative to a number of gas-supplement holes needed along with the screw compressor’s application of need.   
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize each circular gas supplement hole as taught by TANG and optimize its diameter to be specifically 5 mm dependent on the supply flow requirements of the screw compressor for at least the benefit of ensuring gaseous refrigerating working medium is supplied to the compressor cavity through the gas-supplement holes in a shorter time that reduces potential backflow of airflow as expressly described by TANG (¶ 0007).   
	In reference to Claim 7, TANG further teaches that at least three gas-supplement holes (at least one gas-supply hole includes an embodiment of TANG that has three (3) gas supplement holes) and TANG teaches the formation of one hole (10) along an arc which is concentric with the male screw (30, see Figs. 12 and 13).  While TANG does not explicitly show by a figure representation a three gas-supply hole configuration in a group to form an arc which is concentric with the male screw, such an embodiment can be envisioned by the PHOSITA if the area allocated to the current single gas-supply hole (10) is instead partitioned in to three individual holes with portions of the three holes being disposed along the arc (103 in Figs. 5 and 12) which is concentric with the male screw (30, which TANG teaches is an important aspect of implementation of gas-supply hole 10 as taught by TANG, see ¶ 0029).  Such an alternate gas-supply hole implementation can be undertaken based on the flow and manufacturing requirements of the screw compressor and its application of need.    
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize three gas-supply holes as taught by TANG and further arrange the three holes at least within the area footprint of the single gas supply hole 10 along the arc which is concentric with the male screw (i.e., which is also taught by TANG in ¶ 0029) at least for the benefit of providing an alternate way to provide a gas-supply hole arrangement within the screw compressor that is effective to supply extra gas for compression within the screw compressor in a shorter time or reducing backflow of airflow as expressly described by TANG (¶ 0007 of TANG).   	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over TANG in view of US2016/0265529 (Branch et al.; published on September 15, 2016 (BRANCH). 
	In reference to Claim 10, TANG teaches a screw compressor of Claim 1 (see the rejection of Claim 1 above).  TANG does not explicitly call out that the screw compressor is further utilized as part of an air conditioning apparatus.  BRANCH teaches that screw compressors can be utilized in air conditioning systems (¶ 0001).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the screw compressor of TANG in an air conditioning system/air conditioning apparatus as taught by BRANCH for at least the benefit of utilizing TANG’s screw compressor in other commercially viable compressor applications. 

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on June 28, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings, and
 			(ii) objections to the claims, and
which are hereby withdrawn by the Examiner.  

Applicants’ have further amended Claim 1 with the limitations of original Claim 6, now canceled.  With regard to the 35 U.S.C. 102 rejection based on TANG, Applicants assert that TANG teaches only one gas supply hole and the corresponding relationship between the contour of the one gas supply hole and the lateral edges of the male rotor rather than an arrangement having multiple gas holes and the lateral edges of the male rotor (last full paragraph on p. 8 of Applicants’ reply).  The Examiner respectfully disagrees with Applicants’ assertion.  The Examiner interprets TANG to disclose multiple gas holes even though the drawings of TANG show only one gas supply hole. TANG clearly considered that the one hole can comprise multiple holes as TANG recites in claim 1 and throughout his claim suite the element at least one gas-supply hole (10, Figs. 10-12) which can include the area of 10 being divided up so as to have two gas-supply holes, claim 1, line 9).  This explanation was described in the former rejection of independent Claim 1 (paragraph #10 of the Non-Final Rejection having notification date of March 28, 2022) as well as in other applied rejections of the claims within Applicants’ claim suite, however, this particular aspect of the rejection of Claim 1 has not been addressed by Applicants’ in Applicants’ reply which makes Applicants’ assertion moot.  Thus, a prima facie case of anticipation is fulfilled for Claim 1 based on TANG under 35 U.S.C. 102 such that this rejection is maintained and is described above.

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Wednesday July 20, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746